208 Cal. App. 2d 442 (1962)
MERTON HALL et al., Petitioners,
v.
THE SUPERIOR COURT OF RIVERSIDE COUNTY, Respondent.
Civ. No. 7147. 
California Court of Appeals. Fourth Dist.  
Oct. 11, 1962.
 Shaw, Morgan & Miceli and William W. Shaw for Petitioners.
 William O. Mackey, District Attorney, for Respondent. *443
 THE COURT.
 [1] Petitioners sought a writ of prohibition, praying that the Superior Court of Riverside County be restrained, under Penal Code, section 995, from taking further steps or proceedings under a grand jury indictment charging each with the crime of violating Elections Code, section 29102, by aiding and abetting the city clerk in neglecting to perform her duties, in that she was accused of failing to deliver in person or by mail certain absentee ballots to persons who had signed applications therefor.
 The petition for the writ was heretofore denied as to all petitioners except L. Dee Tallent. The only evidence pertaining to him was that he turned over to the city clerk the names of persons desiring the absentee ballots. This was insufficient to support the charge. An order to show cause was issued as to him, and on the hearing the district attorney, counsel for the County of Riverside, agreed that the evidence was insufficient to support the charge as to petitioner L. Dee Tallent.
 Petition for writ of prohibition as to L. Dee Tallent granted as prayed for in the petition.